76 Wash. 2d 818 (1969)
455 P.2d 375
THE STATE OF WASHINGTON, Respondent,
v.
RICHARD RAE CHAMBERLAIN, Appellant.[*]
No. 40287.
The Supreme Court of Washington, Department Two.
May 29, 1969.
Barokas, Beitz, Berner & Schaefer, by David H. Beitz, for appellant (appointed counsel for appeal).
Charles O. Carroll and William L. Dowell, for respondent.
PER CURIAM:
This is an appeal from a judgment and sentence entered in a trial by jury in which the appellant, Richard Rae Chamberlain, was convicted and sentenced on one count of robbery and one count of taking and riding in a motor vehicle without permission of the owner. He was sentenced to a maximum term of 20 years on the former count, and a maximum of 10 years on the latter. The sentences are to run concurrently.
Appellant's counsel on appeal, who was also the trial counsel, has submitted a motion to withdraw as counsel and has supplied a brief in support of his motion in accordance with the rule announced in Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967). In the supporting brief, counsel assigns three possible assignments of error which might arguably be urged on appeal. After analyzing the possible errors, appellant's counsel concludes that there is no basis for an appeal. The state, in response to appellant's counsel's motion, has moved that the appeal be dismissed on the grounds that appellant has no basis for appeal, and that any appeal would be without merit and frivolous. Appellant pro se also has submitted a motion urging that this court grant his counsel's request to withdraw and he asks that new counsel be appointed to represent him on appeal. In a supporting brief, appellant pro se argues additional points in which he submits that his appeal is with merit.
A copy of appellant's counsel's motion to withdraw and supporting brief were timely served on appellant in the state penitentiary at Walla Walla on October 30, 1968. A transcript and statement of facts of the trial court's proceedings have been prepared at state expense and filed in this court.
We have diligently examined the motions and brief of appellant, appellant's counsel and the state. Additionally, we have conducted a thorough and exhaustive study of the trial court's proceedings. Our conclusion is that the possible assignments of error cannot be supported with merit in this court. Therefore, we conclude that the appeal is without merit and frivolous in nature.
For the foregoing reasons, the motions of appellant's counsel and the state are hereby granted, and the motion of defendant denied.
NOTES
[*]  Reported in 455 P.2d 375.